DETAILED ACTION
The communication dated 3/1/2021 has been entered and fully considered.
Claims 10-15, 18, 27, 29, 31-32, 34, 36, 42-45, 47, and 51-52 were canceled. Claims 7-9, 17, 23, 25-26, 28, 33, 36, 41, 46, 48, 50, and 53 were amended. Claims 1-9, 16-17, 19-26, 28, 30, 33, 35, 37-41, 46, 48-50, and 53 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 16, and 53 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kamoto et al. U.S. Patent 6,371,138 (henceforth referred to as Kamoto).
As for claim 1, Kamoto teaches a spray arm assembly (column 3, lines 34-54; Fig. 2), comprising: a lower rinsing nozzle (column 3, lines 48-49; Fig. 2: part 22), equivalent to the claimed upper spray arm, and a lower washing nozzle (column 3, line 46; Fig. 2: part 21), equivalent to the claimed lower spray arm, lower rinsing nozzle 22 being connected to lower washing nozzle 21 and being located above lower washing nozzle 21, wherein the spray arm assembly further comprises latch balls (column 4, line 37; Fig. 3: part 28a), equivalent to the claimed first ball assembly, arranged at a position where lower rinsing nozzle 22 is connected to and cooperates with lower washing nozzle 21, and lower rinsing nozzle 22 is rotatable relative to lower washing nozzle 21 (Figs. 2-3).
As for claim 2, Kamoto further teaches that lower rinsing nozzle 22 comprises lower rinsing nozzle pipes (column 4, line 14; Fig. 3: part 24), equivalent to the claimed upper spray arm body, and a lower rinsing nozzle shaft (column 4, lines 6-7; Fig. 3: part 25), equivalent to the claimed upper spray arm connecting sleeve, lower rinsing nozzle shaft 25 is arranged on a lower side of lower rinsing nozzle pipes 24, lower washing nozzle 21 comprises an upper collar member (column 5, line 8; Fig. 3: part 37), equivalent to the claimed lower spray arm upper connecting sleeve, and lower washing nozzle pipes (column 5, line 4; Fig. 3: part 36), equivalent to the claimed lower spray arm body, upper collar member 37 is arranged on an upper side of lower washing nozzle pipes 36, and latch balls 28a is arranged at a position where lower rinsing nozzle shaft 25 is connected to and cooperates with upper collar member 37 (Figs. 2-3).
As for claim 3, Kamoto further teaches that latch balls 28a comprises at least a plurality of balls, and the plurality of balls are arranged between upper collar member 37 and lower rinsing nozzle shaft 25 (Figs. 2-3).
As for claim 16, Kamoto further teaches that a length of lower rinsing nozzle pipes 24 is 0.5 to 2 times a length of lower washing nozzle pipes 36 (Figs. 2-3).
As for claim 53, Kamoto teaches a dish washer (column 3, lines 39-40; Fig. 1: part 17), equivalent to the claimed washing appliance, comprising: a spray arm assembly (column 3, lines 34-54; Fig. 2), comprising: a lower rinsing nozzle (column 3, lines 48-49; Fig. 2: part 22), equivalent to the claimed upper spray arm, and a lower washing nozzle (column 3, line 46; Fig. 2: part 21), equivalent to the claimed lower spray arm, lower rinsing nozzle 22 being connected to lower washing nozzle 21 and being located above lower washing nozzle 21, wherein the spray arm assembly further comprises latch balls (column 4, line 37; Fig. 3: part 28a), equivalent to the claimed first ball assembly, arranged at a position where lower rinsing nozzle 22 is connected to and cooperates with lower washing nozzle 21, and lower rinsing nozzle 22 is rotatable relative to lower washing nozzle 21 (Figs. 2-3).

Allowable Subject Matter
Claims 4-9, 17, 19-26, 28, 30, 33, 35, 37-41, 46, and 48-50 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEVON J SHAHINIAN whose telephone number is (571)270-1384. The examiner can normally be reached M-F: 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571)272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEVON J SHAHINIAN/Primary Examiner, Art Unit 1711